DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 8/9/2019. Claims 1-13 are currently pending. Claims 4, 6, 7, and 9-13 have been amended in a preliminary amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, the “adjusting means” of claims 9 and 12 is interpreted as invoking 35 U.S.C. 112(f) and correspond to the assembly of 18A, 18B, 18C, and 20 as described in para. 0111 of the Patent Application Publication and depicted in Fig. 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 1, the limitation “the ejection roller on the most downstream side in the sheet transfer direction” in lines 14-15 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “an ejection roller on the most downstream side in the sheet transfer direction.” Claims 2-12 are rejected based on their dependency from claim 1. Claim 13 is rejected for including this limitation of claim 1.
	Regarding claim 2, the limitation “a pressing mechanism that regulates an upper surface of the ejected corrugated fiberboard” is vague and indefinite because it is not clear what it means to “regulate” a “surface.” How is a surface regulated? In order to further prosecution, the limitation has been interpreted to mean that the pressing mechanism contacts the ejected corrugated fiberboard.
	Regarding claim 4, the limitation “a plurality of feed rollers are arranged in the sheet transfer direction” is vague and indefinite because it is not clear if the plurality of feed rollers includes the feed roller recited in claim 1. Furthermore, it is not clear what it means for the rollers to be “arranged in the sheet transfer direction.” Are the rollers arranged successively in the sheet transfer direction or are they simply located in the path of the sheet transfer direction? In order to further prosecution, the feed roller recited in claim 1 has been interpreted to be one of a plurality of feed rollers arranged in the sheet transfer direction, wherein “arranged in the sheet transfer direction” means either that the rollers are arranged successively in the sheet transfer direction or simply in the path of the sheet transfer direction.

	Regarding claim 6, the limitation “a plurality of the feed rollers” in line 3 lacks sufficient antecedent basis. In order to further prosecution the limitation has been interpreted to recite “the feed roller is one of a plurality of feed rollers.”
	Regarding claim 6, the limitation “each of the feed rollers has the outer circumferential surface” in line 5 is vague and indefinite because it is not clear how each of the feed rollers can have the same outer circumferential surface. In order to further prosecution, the limitation has been interpreted to mean that each feed roller has its own outer circumferential surface.
	Regarding claim 8, the limitation “the upstream suction unit, the downstream suction unit, and the auxiliary suction unit are each independently connected with a suction blower” is indefinite because it is not clear if each unit is connected to the same suction blower or to a respective suction blower. In order to further prosecution, the limitation has been interpreted to recite “the upstream suction unit, the downstream suction unit, and the auxiliary suction unit are each independently connected with a respective suction blower.”
	Regarding claim 11, the limitation “an upstream suction unit on an upstream side of the downstream suction unit” is vague and indefinite because it is not clear if the limitation is referring to a new upstream suction unit or the upstream suction unit recited in claim 8. In order to further prosecution, the limitation has been interpreted to be referring to the upstream suction unit recited in claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 2012/0280484 A1).
	Regarding claim 1, Zhu discloses a corrugated fiberboard feeding apparatus comprising: an upstream transporting unit (the assembly of 1, 2, 3, and 4 – Fig. 1) that has a plurality of ejection rollers (1, 2, 3 – Fig. 1) which eject a corrugated fiberboard placed on the upper (para. 0020, lines 1-21); and a downstream transporting unit (the assembly of 5, 6, 7, 8, and 9 – Fig. 1) that is adjacent to a downstream side in a sheet transfer direction (from right to left in Fig. 1) with respect to the upstream transporting unit (see Fig. 1) and transports the corrugated fiberboard ejected from the upstream transporting unit to a sheet processing unit on the downstream side (para. 0020, lines 21-28), wherein the downstream transporting unit has a downstream suction unit (9 – Fig. 1) that has an opening facing a sheet transport passage (para. 0020, lines 21-28, in order to create a vacuum there must be an opening in the top side of 9 – Fig. 1), and a feed roller (6 – Fig. 1) that is accommodated in the downstream suction unit and has an outer circumferential surface of which a part protrudes to a sheet transport passage side (see Fig. 1), and a distance in the sheet transfer direction between a downstream end of the opening in the sheet transfer direction and an axis of an ejection roller (3 – Fig. 1) on the most downstream side in the sheet transfer direction, out of the plurality of rollers, is set to a maximum distance of a mutual distance between a plurality of transport rollers of the sheet processing unit, which transport the corrugated fiberboard, or shorter (see following note). Note that the sheet processing unit is not an element of the claimed invention and the corrugated fiberboard feeding apparatus of Zhu is capable of being used with a sheet processing unit that has a plurality of transport rollers which are the same distance apart or longer than the distance between the downstream end of the opening and the axis of the ejection roller on the most downstream side. When Zhu is used with such a sheet processing apparatus, the distance in the sheet transfer direction between a downstream end of the opening in the sheet transfer direction and an axis of the ejection roller on the most 

Zhu further discloses:
	Claim 2, the downstream transporting unit (the assembly of 5, 6, 7, 8, and 9 – Fig. 1) further has, above the feed roller (6 – Fig. 1), a pressing mechanism (8 – Fig. 1) that regulates an upper surface of the ejected corrugated fiberboard (para. 0020, lines 28-32).

	Claim 3, that pressing mechanism (8 – Fig. 1) is a pressing roll that comes into contact with the upper surface of the corrugated fiberboard which is being transported (para. 0020, lines 28-32), is rotabably provided (para. 0014, lines 17-21), and includes a hollow portion (a hollow portion is where 8 – Fig. 1 is mounted on shaft 12 – Fig. 2).

	Claim 4, a plurality of feed rollers (5, 6, 7 – Fig. 1) are arranged in the sheet transfer direction (see Fig. 1).

	Claim 6, the feed roller (6 – Fig. 1) is one of a plurality of feed rollers (5, 6, 7 – Fig. 1), the opening is provided at each of position of the plurality of feed rollers (see Fig. 1), and each of the feed rollers has a respective outer circumferential surface of which a part protrudes from the opening (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0080835 A1) in view of Levin (US 7621524 B2).
	Regarding claim 5, Zhu discloses essentially all of the elements of the claimed invention in claim 4 and further discloses that the plurality of feed rollers are arranged a sheet width direction orthogonal to the sheet transfer direction (see Fig. 2, there are multiple feed rollers extending in the sheet width direction).
	However, Zhu does not expressly disclose how the plurality of feed rollers are successively arranged.
	Levin teaches a corrugated fiberboard feeding apparatus comprising a plurality of feed rollers (28 – Fig. 1) arranged in a zigzag pattern (see Fig. 1). One of ordinary skill in the art, upon reading the teaching of Levin, would have recognized that a plurality of feed rollers arranged in a zigzag pattern would distribute stress over the width of a corrugated fiberboard resulting in less wear and deformation on the fiberboard due to contact with the feed rollers.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have arranged the plurality of feed .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0080835 A1) in view of Wells (US 5074539).
	Regarding claim 7, Zhu discloses essentially all of the elements of the claimed invention in claim 1.
	However, Zhu does not disclose an auxiliary suction unit that is disposed on the downstream side of the downstream suction unit.
	Wells teaches a corrugated fiberboard feeding apparatus comprising a downstream suction unit (102 – Fig. 1) and an auxiliary suction unit (104 – Fig. 1) that is disposed on the downstream side of the downstream suction unit (see Fig. 1) and has an opening facing a sheet transport passage (col. 6, lines 55-60) in order to enable a corrugated fiberboard to be positively fed through a processing unit (col. 8, lines 39-45). One of ordinary skill in the art, upon reading the teaching of Wells, would have recognized that positively feeding the corrugated fiberboard through the processing unit improves the reliability of passing the corrugated fiberboard through the processing unit.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the corrugated fiberboard feeding apparatus of Zhu to include an auxiliary suction unit that is disposed on the downstream side of the downstream suction unit as taught by Wells in order to improve the reliability of passing the corrugated fiberboard through the processing unit.

	In this case, since Zhu discloses moving the corrugated fiberboard over suction units using rollers that have an outer circumferential surface of which a part protrudes to the sheet transport passage and Wells teaches that a conveying mechanism moves a corrugated fiberboard over the auxiliary suction unit, when the corrugated fiberboard feeding apparatus of Zhu is modified to include an auxiliary suction unit as taught by Wells, it would have been obvious to one of ordinary skill in the art to have moved corrugated fiberboards over the auxiliary suction unit using a feed roller that is accommodated in the auxiliary suction unit and has an outer circumferential surface of which a part protrudes to the sheet transport passage since that is how Zhu moves corrugated fiberboards over the other suction units in the corrugated fiberboard feeding apparatus.

Zhu, as modified by Wells, further teaches:
	Claim 8, an upstream suction unit (4 – Fig. 1, Zhu) on an upstream side of the downstream suction unit (9 – Fig. 1 and see Fig. 1, Zhu).
However, Zhu, as modified by Wells, does not expressly teach that the upstream suction unit, the downstream suction unit, and the auxiliary suction unit (104 – Fig. 1, Wells) are each independently connected with a respective suction blower.
	Wells further teaches that an upstream suction unit (100 – Fig. 1), the downstream suction unit (102 – Fig. 1), and the auxiliary suction unit (104 – Fig. 1) are each independently connected with a respective suction blower (col. 6, lines 43-46, note that one of ordinary skill in the art would understand a source of vacuum as a suction blower). One of ordinary skill in the art, upon reading the teaching of Wells, would have recognized that the suction units of Zhu, as already modified by Wells, could each be operated using a respective suction blower.
Since Zhu is silent as to how the suction units are provided with a vacuum and Wells teaches a known solution for providing a vacuum to suction units, it would have been obvious to one of ordinary skill in the art to have applied the known solution of providing respective suction blowers to the suction units as one of ordinary skill in the art would have been motivated to apply known and applicable solutions for providing a vacuum to the suction units in order to reduce development time and costs.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0080835 A1) in view of Wells (US 5074539) and Musete (US 10279608 B2).
	Regarding claim 9, Zhu, as modified by Wells, teaches essentially all of the elements of the claimed invention in claim 7 and further teaches an upstream suction unit (4 – Fig. 1, Zhu) on an upstream side of the downstream suction unit (9 – Fig. 1 and see Fig. 1, Zhu).
	However, Zhu, as modified by Wells, does not teach that adjusting means for adjusting suction power is included in each of the upstream suction unit, the downstream suction unit, and the auxiliary suction unit.
	Musete teaches adjusting means (the valve of the suction source, col. 6, lines 16-20) for adjusting suction power in a suction unit (the suction source, col. 6, lines 16-20) in order to allow different media types to be handled by a handling unit (col. 6, lines 21-26). One of 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the three suction units of Zhu and Wells to include adjusting means as taught by Musete in order to allow different media types to be handled by the feeding apparatus and thereby improve the applicability of the feeding apparatus.

	Regarding claim 10, Zhu, as modified by Wells, teaches essentially all of the elements of the claimed invention in claim 8.
	However, Zhu as modified by Wells, does not teach that the suction power of each of the suction blowers is configured to be adjustable.
Musete teaches adjusting means (the valve of the suction source, col. 6, lines 16-20) for adjusting suction power in a suction blower (the suction source, col. 6, lines 16-20) in order to allow different media types to be handled by a handling unit (col. 6, lines 21-26). One of ordinary skill in the art, upon reading the teaching of Musete, would have recognized that the three suction blowers of Zhu and Wells are analogous to the suction blower of Musete.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the three suction units of Zhu and Wells to include adjusting means as taught by Musete in order to allow different media types to be handled by the feeding apparatus and thereby improve the applicability of the feeding apparatus. Further note that the limitation “configured to be adjustable based on a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0080835 A1) in view of Wells (US 5074539) and Levin (US 7621524).
	Regarding claim 11, Zhu, as modified by Wells, teaches essentially all of the elements of the claimed invention in claim 8 and further teaches that a plurality of suction boxes are provided (the individual units of 6 – Fig. 2, Zhu), along a sheet width direction orthogonal to the sheet transfer direction, in at least one suction unit (6 – Fig. 1, Zhu) of the upstream suction unit (see Fig. 2, Zhu).
	However, Zhu, as modified by Wells, does not teach that in each passage that connects the plurality of suction boxes to the plurality of blowers, a shutter member that opens and closes the passage is included.
	Levin teaches a corrugated fiberboard feeding apparatus comprising a suction unit (3 – Fig. 3) comprising suctions boxes (formed by partition walls 8 – Fig. 4a), wherein in each passage that connects the plurality of suction boxes to suction blowers, a shutter member (14) that opens and closes the passage is included in order to allow the suction unit to be adapted to 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the corrugated fiberboard feeding apparatus of Zhu and Wells to include shutter members as taught by Levin in order to allow the suction unit to be adapted to different widths of corrugated fiberboard.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0080835 A1) in view of Wells (US 5074539), Sardella (US 4614335), and Musete (US 10279608 B2).
	Regarding claim 12, Zhu, as modified by Wells, teaches essentially all of the elements of the claimed invention in claim 8.
	However, Zhu, as modified by Wells, does not expressly teach a grate.
	Sardella teaches a corrugated fiberboard feeding apparatus comprising a grate (12 – Fig. 2) that separates a corrugated fiberboard on a lowermost layer of a stack of corrugated fiberboard away from a plurality of ejection rollers (44 – Fig. 2) at a raised position higher that a height of each of upper edges of the plurality of ejection rollers, and brings the corrugated fiberboard on the lowermost layer into contact with the ejection rollers at a lowered position lower than the height of each of the upper edges (col. 6, lines 1-15), and a drive device (the assembly of 22, 34, 47, 50, and 52 – Fig. 3) that drives the grate to raise and lower the grate (col. 6, lines 1-15) in order to prevent the ejection rollers from working against the feed roller (col. 2, lines 54-61).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the corrugated fiberboard feeding apparatus of Zhu and Wells to comprise a grate as taught by Sardella in order to prevent the ejection rollers from working against the feed roller.
	However, Zhu, as modified by Wells and Sardella, does not teach adjusting means.
Musete teaches adjusting means (the valve of the suction source, col. 6, lines 16-20) for adjusting suction power in a suction unit (the suction source, col. 6, lines 16-20) in order to allow different media types to be handled by a handling unit (col. 6, lines 21-26). One of ordinary skill in the art, upon reading the teaching of Musete, would have recognized that the three suction units of Zhu, Wells, and Sardella are analogous to the suction unit of Musete.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the three suction units of Zhu, Wells, and Sardella, to include adjusting means as taught by Musete in order to allow different media types to be handled by the feeding apparatus and thereby improve the applicability of the feeding apparatus. Furthermore, note that the limitation “the adjusting means sets at least the suction power of the downstream suction unit to the suction power of the upstream suction unit or larger” is a recitation of functional language. Since the suction units of Zhu, Wells, Sardella, and Musete are capable of being adjusted, they are capable of being adjusted such that at least the suction power of the downstream unit is set to the suction power of the upstream suction unit or larger.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0080835) in view of Aoki (JP 2014-156322).
	Regarding claim 13, Zhu discloses a corrugated fiberboard feeding apparatus according to claim 1 (see the rejection of claim 1 above).
	However, Zhu does not expressly disclose a box making machine.
	Aoki teaches a box making machine comprising: a sheet feeding section (1 – Fig. 2) that feeds a corrugated fiberboard one by one; a printing section (2 – Fig. 2) that prints the corrugated fiberboard fed from the sheet feeding section; a slotter creaser section (3 – Fig. 2) that performs groove cutting and creasing lone processing onto the corrugated fiberboard printed by the printing section; a die cutting section (4 – Fig. 2) that performs punching processing onto the corrugated fiberboard on which the groove cutting and the creasing line processing are performed; a folder gluer section (5 – Fig. 2) that applies glue to an end portion of the corrugated fiberboard processed by the die cutting section and performs folding processing to form a sheet-like corrugated box; and a counter-ejector (6 – Fig. 2) that stacks the corrugated box processed by the folder gluer section while counting the number of the corrugated box. One of ordinary skill in the art, upon reading the teaching of Aoki, would have recognized that the corrugated fiberboard of Aoki in the sheet feeding section can be fed using a corrugated fiberboard feeding apparatus as disclosed by Zhu.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have included the corrugated fiberboard feeding apparatus of Zhu into the sheet feeding section of Aoki since corrugated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/25/2021